Citation Nr: 1446467	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for mild superficial acne (claimed as unspecified skin rash).

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992 and from March 2007 to December 2007, with additional service in the United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, Maryland.  

In July 2013, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in her claim.  A transcript of the proceeding has been included in the claims folder.

The issues of entitlement to service connection for mild superficial acne and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 2013 letter, the Veteran adequately requested withdrawal of her appeal regarding the issue of entitlement to service connection for chest pain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by her authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In July 2013, the Veteran submitted a statement requesting withdrawal of her "appeal for chest pain."  The request was in writing, was signed by the Veteran, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.

The Board thus finds that the Veteran intentionally withdrew her appeal for entitlement to service connection for chest pain, and the content and form of her request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal of the claim, and the appeal as to that issue must be dismissed.


ORDER

The appeal of the claim for entitlement to service connection for chest pain is dismissed.



REMAND

I.  PTSD

The Veteran contends that she has PTSD as a result of experiences during military service.  In a May 2007 description of one of her claimed stressors, the Veteran reported being awoken and terrified by the sound of a bomb and shaking of the building she was in.  She was later informed that this was the detonation of old bombs at the base, but at the time, she reports she feared for her life.

During the pendency of this appeal, VA law and regulation governing service connection for PTSD had been amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

In this case, the Veteran has indicated that she feared hostile military activity during service, insofar as she was afraid of threatened death or serious injury from what she assumed to be bombing by the enemy.  Accordingly, the amended 38 C.F.R. § 3.304(f)(3) should be considered by the RO on remand.  Specifically, the RO should notify the Veteran of the requirements where the stressor involves fear of hostile military or terrorist activity, and engage in any appropriate development needed to determine whether the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and whether the Veteran has PTSD related to this stressor.

The Veteran also contends that her PTSD is related to an in-service rape by an army sergeant in June 2007.

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent notice letters, the letters do not comply with the above elements of a personal assault case.  Additionally, although this information was contained in the December 2010 statement of the case, the claim has not been subsequently readjudicated, and therefore, the error in timing was not harmless.  On remand, the Veteran should be provided notice of the sources of evidence other than service medical records that may support the Veteran's claimed stressors, and given an opportunity to submit such evidence.  Thereafter, the AOJ should conduct any further development deemed necessary, to potentially include obtaining an opinion from a VA psychologist or psychiatrist as to whether the evidence indicates that a personal assault occurred. 

II.  Skin Disorder

The Veteran contends that she suffers from a skin rash which resulted from her military service in Kuwait.  

The Veteran was provided with a VA examination regarding her claim for entitlement to service connection for a skin rash in April 2008.  The VA examiner provided a diagnosis of mild superficial acne, but did not provide a medical opinion regarding whether it was related to service.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be provided with a VA medical opinion on the etiology of her mild superficial acne.

Accordingly, the claims are REMANDED for the following action:

1.  Send the Veteran corrective notice regarding the requirements for establishing service connection for PTSD including the information or evidence needed for following:

a.  PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3);

b.  PTSD based upon in-service personal assault.  The Veteran should be advised of potential secondary sources tending to substantiate her claim of personal assault.  

2.  Refer the Veteran's claims file to an appropriate VA medical professional for a medical opinion regarding the etiology of her mild superficial acne.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's mild superficial acne, had its onset during active service or is related to any incident of service, to include wearing a helmet that occluded her face for long periods of time.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  If an examination is scheduled, a copy of the notification letter sent to the Veteran advising her of the time, date, and location of the examination must be included in the claims folder, and it must reflect that it was sent to her last known address of record.  If she fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this REMAND, and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above, conduct any additional development deemed necessary, to potentially include VA examination regarding the Veteran's PTSD and reported stressors involving fear of hostile military or terrorist activity and personal assault.  Thereafter, readjudicate the claims for entitlement to service connection for PTSD and mild superficial acne in light of all additional evidence received.  In readjudicating the claim for PTSD, make a determination as to whether the Veteran's claimed stressor involving the experienced detonation of a bomb is consistent with the places, types, and circumstances of her service.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


